Citation Nr: 1501150	
Decision Date: 01/09/15    Archive Date: 01/13/15

DOCKET NO.  12-25 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1969 to May 1972, from September 1975 to March 1980, from May 1980 to June 1990, and from January 1991 to September 1991. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was afforded a VA examination in September 2011 to determine the nature and etiology of any low back disability.  The Veteran was diagnosed with degeneration of intervertebral disc.  The examiner provided a discussion of the potential origins of the Veteran's low back disability.  While the examiner discussed the possible causes of the Veteran's low back disability, the examiner did not opine as to the likelihood that the Veteran's disability is related to service.  The examination report is insufficient to determine whether service connection is warranted.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (noting that a medical examination report must contain clear conclusions with supporting data and a reasoned medical explanation connecting the two).

Accordingly, the case is REMANDED for the following action:

1. Return the claims file to the September 2011 VA examiner (or another qualified examiner, if unavailable) for preparation of an addendum opinion.  The claims file, including a copy of this remand, must be provided to the examiner in conjunction with the requested opinion.

The examiner should opine as to the following:

Is it at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's low back disability is related to any incident of his military service?

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

If deemed necessary, the Veteran should be scheduled for another appropriate examination.

A comprehensive rationale must be provided for the opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why the opinion cannot be made without resorting to speculation.

2. Then, readjudicate the issue on appeal.  If the benefit sought is not granted, the Veteran and his representative shall be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Sonnet Bush
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




